Phillip E. Parisi, Commissioner,
dissenting.
This commissioner agrees that applicant incurred dependent’s replacement services loss, in the amount of $2,318.80, on behalf of decedent’s minor child of whom applicant had custody from January 25, 1993 to July 1, 1993. However, this commissioner finds, contrary to the holding of the majority of this panel, that applicant may not be paid this judgment directly but, rather, must submit letters of guardianship of the minor child’s estate, and that the judgment should be paid to said guardian. R.C. 2743.66(G) states that an award of reparations exceeding $1,000 shall be paid to the guardian of the minor child’s estate and this commissioner feels that R.C. 2743.66(G) must be directly applied to the present claim. Hence, I would affirm the February 27, 1995 order of the single commissioner.